SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

171
KA 12-01057
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ANTHONY STRAHIN, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DANIELLE N. SOLURI
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered May 29, 2012. The judgment
convicted defendant, upon his plea of guilty, of burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a plea
of guilty of burglary in the second degree (Penal Law § 140.25 [2]),
defendant contends that Supreme Court erred in refusing to suppress
tangible evidence found in his vehicle and his statements to the
police, which he alleges were the fruit of an illegal search and
seizure of his vehicle. We reject that contention. Although we agree
with defendant that the police “effectively seized [his] vehicle when
[they] pulled into the [driveway] behind defendant’s vehicle in such a
manner as to prevent defendant from driving away” (People v Layou, 71
AD3d 1382, 1383; see People v Dean, 73 AD3d 801, 802; see generally
People v Cantor, 36 NY2d 106, 111-112), we conclude that the police
had reasonable suspicion to justify such a seizure (see People v
Bolden, 109 AD3d 1170, 1172; People v Richardson, 70 AD3d 1327, 1328,
lv denied 15 NY3d 756; People v Van Every, 1 AD3d 977, 978-979, lv
denied 1 NY3d 602). Among other facts and circumstances, the burglary
victims identified defendant, their nephew, as a possible suspect; the
police determined that the make and model of the vehicle registered to
defendant matched the make and model of a vehicle the victims observed
in geographic and temporal proximity to the burglary; and the police
observed that the damage to defendant’s vehicle matched the
description of the vehicle observed by the victims (see Van Every, 1
AD3d at 978; see also Bolden, 109 AD3d at 1172; Richardson, 70 AD3d at
1328; see generally People v Casillas, 289 AD2d 1063, 1063-1064, lv
denied 97 NY2d 752).
                                 -2-                           171
                                                         KA 12-01057

     Contrary to the further contention of defendant, we conclude that
the police had probable cause to arrest him based upon their
observation of property in defendant’s vehicle that matched the
description of property stolen from the victims (see People v Green,
68 AD3d 1780, 1780-1781, lv denied 14 NY3d 841; People v LaBoy, 43
AD3d 453, 454, lv denied 9 NY3d 991; People v Saunders, 180 AD2d 542,
542, lv denied 79 NY2d 1054). There is no merit to defendant’s
related contention that the court erred in crediting the police
testimony that the stolen property was in plain view. It is well
established that “[t]he credibility determinations of the suppression
court ‘are entitled to great deference on appeal and will not be
disturbed unless clearly unsupported by the record’ ” (People v Bush,
107 AD3d 1581, 1582, lv denied 22 NY3d 954). Contrary to defendant’s
contention, the police officer’s testimony that he observed a bag
containing jewelry between the driver’s seat and the center console of
the vehicle is not “unbelievable as a matter of law, manifestly
untrue, physically impossible, contrary to experience, or
self-contradictory” (People v James, 19 AD3d 617, 618, lv denied 5
NY3d 829), and we therefore see no basis to disturb the court’s
credibility determination (see Bush, 107 AD3d at 1582).

     Defendant further contends that the court erred in refusing to
suppress his statements to the police because the People allegedly
failed to establish that he knowingly, voluntarily, and intelligently
waived his Miranda rights. We reject that contention. “Where, as
here, a defendant has been advised of his Miranda rights and within
minutes thereafter willingly answers questions during interrogation,
‘no other indication prior to the commencement of interrogation is
necessary to support a conclusion that the defendant implicitly waived
those rights’ ” (People v Goncalves, 288 AD2d 883, 884, lv denied 97
NY2d 729, quoting People v Sirno, 76 NY2d 967, 968; see People v
Guilford, 21 NY3d 205, 208). Thus, the record supports the court’s
determination that defendant “understood his Miranda rights and
implicitly waived them when he willingly answered the officer[s’]
questions after receiving the Miranda warnings” (Goncalves, 288 AD2d
at 884; see People v Hale, 52 AD3d 1177, 1178; People v Gill, 20 AD3d
434, 434).




Entered:   February 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court